DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the last Office action is persuasive and, therefore, that action is hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Re claim 2, line 5, change the phrase “the first width” to –the first width.—
Re claim 9, line 2, change the phrase “the second edge” to –a second edge--


Reasons For Allowance
Claims 1-30 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teach nor make obvious the claimed limitation of the instant application as a whole as recited in claims 1, 19 and 27 respectively.  In particular, the prior art does not teach or suggest the particular subset of the process steps for forming a laterally diffused metal oxide semiconductor transistor by forming a mask on at least a portion of the gate and at least a portion of the first well, wherein said mask comprises a sloping edge; forming a second well of a second doping polarity type at least partially in the first well by implanting ions in the first well, the second well extending under a portion of the gate, the second doping polarity type being of opposite type to the first doping polarity type; forming a first one of a source and drain of the first doping polarity type in or on the second well, thereby defining a channel of the transistor under the gate; and forming a second one of the source and drain of the first doping polarity type in or on the first well, wherein said implanting comprises: directing at least a first beam of ions towards the first well at an angle substantially perpendicular to a surface plane of the substrate; and directing at least a second beam of ions towards the first well at an angle substantially offset from a surface normal of the substrate as recited in claim 1 or forming a mask on at least a portion of the gate and at least a portion of the first well, wherein said mask comprises a sloping edge; forming a second well of a second doping polarity type in a portion of the first well by implanting ions in the first well in an area adjacent to and extending under a portion of the gate; and forming a first one of a source and drain of the first doping polarity type in or on the second well, thereby defining a self-aligned channel of the transistor in the second well, wherein said implanting comprises: directing at least a first beam of ions towards the first well at an angle substantially perpendicular to a surface plane of the substrate; and directing at least a second beam of ions towards the first well at an angle substantially offset from a surface normal of the substrate as recited in claim 19; or forming a mask on at least a portion of the gate and at least a portion of the first well, wherein said mask comprises a sloping edge; and forming a second well of a second doping polarity type in a portion of the first well by implanting ions in the first well in an area adjacent to and extending under a portion of the gate, thereby defining a self-aligned channel of the transistor under the gate, wherein said implanting comprises: directing at least a first beam of ions towards the first well at an angle substantially perpendicular to a surface plane of the substrate; and directing at least a second beam of ions towards the first well at an angle substantially offset from a surface normal of the substrate as recited in clam 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893